Citation Nr: 1605290	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for radiculopathy of the bilateral lower extremity.

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1981.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

The issue of entitlement to service connection for a chronic low back disability was previously characterized as entitlement to service connection for spina bifida (claimed as chronic low back disability).  However, at the Board hearing the Veteran's representative stated that service connection was sought for a low back disorder and not specifically spina bifida.  As such, the issue has been recharacterized as listed above.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

On the record, during his Board hearing in October 2015, and in a written statement following the hearing, the Veteran expressly withdrew his appeal for entitlement to service connection for radiculopathy of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the October 2015, hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his appeal for entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to spina bifida.  Following the Board hearing, the Veteran submitted a statement confirming his withdrawal.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.



ORDER

The claim of entitlement to service connection for radiculopathy of the bilateral lower extremities has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.


REMAND

Unfortunately, a remand of the issue remaining on appeal is required.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Specifically, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran contends his current low back disorder is the result of his service-connected right hallux valgus, assigned a 10 percent disability rating, and left hallux valgus, assigned a noncompensable rating.  The Veteran testified at the Board hearing that he started to experience symptoms of a low back disorder approximately a year after he separated from service.  The Veteran's representative stated that several low back disorders had been noted post-service such as lumbago, spondylosis, and protrusion. 

Given the Veteran's report of ongoing low back symptomatology and the secondary theory of entitlement, the Board finds this claim should be remanded for a VA examination to clarify the Veteran's diagnosis and obtain an adequate etiological opinion.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, on remand, the RO must secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for a low back disorder, to include as secondary to his service-connected bilateral hallux valgus.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should reflect that such a review was made.  All indicated tests and studies should be completed (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is asked to clarify whether the Veteran has a diagnosis of a disability of the low back, and, if so, for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that any such disorder:

a. had its onset during active service or is related to any in-service disease, event, or injury; or 

b. is secondary to, or aggravated by, any service-connected disability, namely right and left hallux valgus.  The discussion of secondary aggravation should include consideration of the baseline level of a low back disability before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of a low back disability.

In answering these questions, the examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records, and private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


